Detailed Action
This is a non-final Office action in response to communications received on 8/22/2022.  Claims 1-6 and 8-21 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11 in Remarks, filed 8/22/2022, with respect to independent claim 1, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Muhammad (NPL) in view of Wang (US 2015/0222397 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn, and a new rejection under 103 has been issued as presented herein.
Applicant’s arguments, see pages 11-14 in Remarks, filed 8/22/2022 with respect to independent claims 17 and 19, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Muhammad (NPL) in view of Wang (US 2015/0222397 A1), further in view of Zheng (US 2020/0252789 A1) have been fully considered and are found persuasive. These rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Washburn, Reg. No. 69358, on 9/20/2022.
Claims 1, 3, 5-6, 8, 11-15 and 17-18 have been amended.  
This application has been amended as follows:
In the claims:

1. (Currently Amended) An apparatus comprising: at least one hardware processor configured to cause a user equipment (UE) to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of one of the PDCP packets to form concatenated data; 
use a hash function to hash the concatenated data to calculate a hash mark; 
separate the hash mark into hash mark portions; 
encode the PDCP packets for transmission to the base station; and 
embed respective hash mark portions, for transmission to the base station, in respective PDCP packets. 

3. (Currently Amended) The apparatus of claim 1, wherein the at least one hardware processor is further configured to:
group the PDCP packets to form the group of PDCP packets based on at least one criterion; and 
encode the PDCP packets for individual transmission to the base station.

5. (Currently Amended) The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
embed the hash mark for transmission to the base station in an earlier group of PDCP packets to be transmitted to the base station before the PDCP packets.

6. (Currently Amended) The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
embed the hash mark for transmission to the base station in a least significant bit of the group of PDCP packets.

8. (Currently Amended) The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
separate the group of PDCP packets into sets of PDCP packets, wherein a number of hash mark portions is equal to a number of the sets of the PDCP packets; wherein embedding the respective hash mark portions includes embedding a different hash mark portion in only a last PDCP packet of each set of PDCP packets.  

11. (Currently Amended) The apparatus of claim 1, wherein: 
the at least one hardware processor is further configured to encode, for transmission to the base station, 
a PDCP control packet data unit (PDU) that comprises: 
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 
a first sequence number (FSN) of the group of PDCP packets, and 
a number of PDCP packets in the group of PDCP packets is pre-defined or configured by radio resource control (RRC) signaling. 

12. (Currently Amended) The apparatus of claim 1, wherein: 
the at least one hardware processor is further configured to encode, for transmission to the base station, 
a control PDCP packet data unit (PDU) that comprises: 
a PDU type that indicates if the group of PDCP packets is used to determine the hash mark, 
a first sequence number (FSN) of the group of PDCP packets, and 
a number of PDCP packets in the group of PDCP packets. 

13. (Currently Amended) The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
decode a PDCP-Config information element (IE) from the base station, the PDCP-Config IE having: 
an IP-Required-DRB field that indicates whether to send an integrity protection control packet data unit (PDU) for PDCP PDUs in a data radio bearer (DRB) between the UE and the base station, and 
an IP-Groupsize field that indicates PDCP service data units (SDUs) for which the integrity protection is to be checked.

14. (Currently Amended) The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
determine that Early Data Transmission (EDT) is to be used to transmit a single packet to the base station; 
multiplex, for transmission to the base station if the single packet is a NB-IOT packet, a PDCP control PDU that is specific to EDT transmissions with a PDCP data PDU to form the single packet, the PDCP control PDU comprising an authentication code for integrity protection of data of the PDCP data PDU; and 
if the single packet is smaller than a predetermined size, encode the single packet for transmission to the base station using an EDT grant.

15. (Currently Amended) The apparatus of claim 14, wherein the at least one hardware processor is further configured to: 
determine overhead involved in the PDCP control PDU; 
decide, based on the overhead, whether to transmit the single packet using the EDT grant; and 
in response to a determination to not transmit the single packet using the EDT grant, fall back to a legacy transmission and discard the PDCP control PDU prior to transmission of the PDCP data PDU.

17. (Currently Amended) An apparatus comprising: at least one hardware processor configured to cause a base station (BS) to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the PDCP packets to form concatenated data; 
use a hash function to hash the concatenated data to calculate a hash mark; 
if the sequence number has a 12 or 18 bit length, 
generating each PDCP packet to contain data of the PDCP packet, the hash mark, and 
a PDCP header having: a first reserved bit that indicates if the hash mark is present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 
if the sequence number has a 7 or 15 bit length, 
encode, for transmission to a user equipment (UE), a PDCP control packet data unit (PDU) 
a PDCP control packet data unit (PDU) comprising: the hash mark, 
a first sequence number (FSN) of the group of PDCP packets, and 
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets; and 
encode the PDCP packets for transmission to the UE. 

18. (Currently Amended) The apparatus of claim 17, wherein the at least one hardware processor is further configured to: 
separate the hash mark into hash mark portions and one of: 
embed a different hash mark portion in each PDCP packet, or separate the group of PDCP packets into sets of PDCP packets, a number of hash mark portions equal to a number of the sets of the PDCP packets, and embed a different hash mark portion in only the last PDCP packet of each set of PDCP packets. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “embed respective hash mark portions, for transmission to the base station, in respective PDCP packets”. There is no prior mention of “respective hash mark portions”, nor “respective PDCP packets”, and it is unclear whether the “respective hash mark portions” are a subset of the “hash mark portions” which are claimed, or distinct. This is also true for the PDCP packets. Additionally, the language of this limitation is unclear as to whether each individual hash mark portion is distributed to an individual respective PDCP in a one-to-one fashion, or if multiple respective hash mark portions may be embedded into a single respective PDCP packet.
Claims 2-6 and 8-16, which depend from claim 1, inherit the deficiencies of claim 1 and are thereby similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (NPL document “Low Power Data Integrity in IoT Systems”), hereinafter “Muhammad”, in view of Wang (US 2015/0222397 A1), further in view of Harding (US 2019/0018855 A1).
 Regarding claim 1, Muhammad teaches the limitations of claim 1 substantially as follows:
use a hash function to hash the concatenated data to calculate a hash mark; (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. hash function to hash the concatenated data) to produce validation information (i.e. hash mark))
encode the PDCP packets for transmission to the base station; and (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
Muhammad does not teach the limitations of claim 1 as follows:
An apparatus comprising: at least one hardware processor configured to cause a user equipment (UE) to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of one of the PDCP packets to form concatenated data; 
separate the hash mark into hash mark portions; 
embed respective hash mark portions, for transmission to the base station, in respective PDCP packets. 
However, in the same field of endeavor, Wang discloses the limitations of claim 1 as follows:
An apparatus comprising: at least one hardware processor configured to cause a user equipment (UE) to: (Wang; Para. [0038]: Invention implemented as a computer program, software or firmware executed by a general-purpose computer or a processor)
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of one of the PDCP packets to form concatenated data; (Wang; Paras. [0010] & [0021]-[0025]: ARQ entities concatenate (i.e. form concatenated data) multiple ciphered data blocks (i.e. data of a group of Packet Data Convergence Protocol packets) ciphered using ciphering parameters (i.e. security key) and generic sequence numbers assigned to the data blocks (i.e. sequence number of one of the PDCP packets))
separate the hash mark into hash mark portions; (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. separate the hash mark into hash mark portions))
Wang is combinable with Muhammad because both are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad to incorporate the inclusion of a hash of a random permutation of data for validation as in Wang in order to improve the security of the system by providing a random hash with information to be validated which ensures validity of the information.
Muhammad and Wang do not teach the limitations of claim 1 as follows:
embed respective hash mark portions, for transmission to the base station, in respective PDCP packets. 
However, in the same field of endeavor, Harding discloses the limitations of claim 1 as follows:
embed respective hash mark portions, for transmission to the base station, in respective PDCP packets. (Harding; Paras. [0043] & [0047]: record packets are allocated, based on a computer hash (i.e. hash mark portion) into hash buckets (i.e. respective PDCP packets) to be sent to a thread (i.e. for transmission to the base station))
Harding is combinable with Muhammad and Wang because both are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate allocating record packets based on hashes as in Harding in order to improve the security of the system by providing a means by which packets are allocated using a method involving a secure hash.

Regarding claim 2, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding teach the limitations of claim 2 as follows:
The apparatus of claim 1, wherein the sequence number of one of the PDCP packets comprises the sequence number of a last of the PDCP packets. (Wang; Para. [0029]: The concatenated PDU is generated from multiple cipher blocks and includes multiple segment headers, each segment header indicated the ending position of the corresponding ciphered data blocks in the PDU (i.e. last of the PDCP packets) containing each corresponding generic SNs (i.e. sequence number of one of the PDCP packets))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 3, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding teach the limitations of claim 3 as follows:
The apparatus of claim 1, wherein the at least one hardware processor is further configured to:
group the PDCP packets to form the group of PDCP packets based on at least one criterion; and (Wang; Para. [0037]: separating the previous PDU made of concatenated data blocks (i.e. group the PDCP packets to form the group of PDCP packets) into multiple sub-PDUs, each including one or more data blocks without segmenting the data blocks depending on assigned physical resources, channel quality, and/or available transmission power (i.e. based on at least one criterion))
encode the PDCP packets for individual transmission to the base station. (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 4, Muhammad, Wang and Harding teach the limitations of claim 3.
Muhammad, Wang and Harding teach the limitations of claim 4 as follows:
The apparatus of claim 3, wherein the at least one criterion comprises a traffic pattern of a network of the base station or quality of service (QoS) associated with the PDCP packets. (Wang; Para. [0037]: separating the previous PDU made of concatenated data blocks into multiple sub-PDUs, each including one or more data blocks without segmenting the data blocks depending on assigned physical resources, channel quality, and/or available transmission power (i.e. traffic pattern of a network of the base station or quality of service associated with the PDCP packets))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 5, Muhammad, Wang and Harding teach the limitations of claim 1.
The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
embed the hash mark for transmission to the base station in an earlier group of PDCP packets to be transmitted to the base station before the PDCP packets.  (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in an earlier group of PDCP packets) for validation to be sent to the server)
Muhammad, Wang and Harding teach the limitations of claim 5 as follows:

Regarding claim 6, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding teach the limitations of claim 6 as follows:
The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
embed the hash mark for transmission to the base station in a least significant bit of the group of PDCP packets. (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in least significant bit of the group of PDCP packets) for validation to be sent to the server)

Regarding claim 8, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding teach the limitations of claim 8 as follows:
The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
separate the group of PDCP packets into sets of PDCP packets, wherein a number of hash mark portions is equal to a number of the sets of the PDCP packets; wherein embedding the respective hash mark portions includes embedding a different hash mark portion in only a last PDCP packet of each set of PDCP packets.  (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. Separate into sets of PDCP packets) (i.e. the hash mark included in the PDCP packet is separated))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (NPL), in view of Wang (US 2015/0222397 A1), further in view of Harding (US 2019/0018855 A1), as applied to claim 1, further in view of Zheng (US 2020/0252789 A1).
 Regarding claim 9, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding do not teach the limitations of claim 9 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP header having a reserved bit that indicates if the hash mark portion is present in the PDCP packet. 
However, in the same field of endeavor, Zheng discloses the limitations of claim 9 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP header having a reserved bit that indicates if the hash mark portion is present in the PDCP packet. (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. indicates if the hash mark is present in the PDCP packet))
Zheng is combinable with Muhammad, Wang and Harding because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad, Wang and Harding to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 10, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding do not teach the limitations of claim 10 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP header having a reserved bit that indicates if the PDCP packet is used to determine the hash mark. 
However, in the same field of endeavor, Zheng discloses the limitations of claim 10 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP header having a reserved bit that indicates if the PDCP packet is used to determine the hash mark. (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. determine the hash mark))
Zheng is combinable with Muhammad, Wang and Harding because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad, Wang and Harding to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 11, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding teach the limitations of claim 11 as follows:
The apparatus of claim 1, wherein: 
the at least one hardware processor is further configured to encode, for transmission to the base station, (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
a PDCP control packet data unit (PDU) that comprises: 
a first sequence number (FSN) of the group of PDCP packets, and (Wang; Paras. [0010] & [0021]-[0025]:  Generic sequence numbers assigned to the data blocks (i.e. first sequence number of the group of PDCP packets))
a number of PDCP packets in the group of PDCP packets is pre-defined or configured by radio resource control (RRC) signaling. (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. number of PDCP packets in the group of PDCP packets is pre-defined))
The same motivation to combine as in claim 1 is applicable to the instant claim.
Muhammad, Wang and Harding do not teach the limitations of claim 11 as follows:
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 
However, in the same field of endeavor, Zheng discloses the limitations of claim 11 as follows:
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and (Zheng; Para. [0085]: Reserved bits may indicate a service type selection for the PDU (i.e. PDU type))
Zheng is combinable with Muhammad, Wang and Harding because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad, Wang and Harding to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 12, Muhammad, Wang and Harding teach the limitations of claim 1.
Muhammad, Wang and Harding teach the limitations of claim 12 as follows:
The apparatus of claim 1, wherein: 
the at least one hardware processor is further configured to encode, for transmission to the base station, (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
a control PDCP packet data unit (PDU) that comprises: 
a first sequence number (FSN) of the group of PDCP packets, and (Wang; Paras. [0010] & [0021]-[0025]:  Generic sequence numbers assigned to the data blocks (i.e. first sequence number of the group of PDCP packets))
a number of PDCP packets in the group of PDCP packets. (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. number of PDCP packets in the group of PDCP packets))
The same motivation to combine as in claim 1 is applicable to the instant claim.
Muhammad, Wang and Harding do not teach the limitations of claim 12 as follows:
a PDU type that indicates if the group of PDCP packets is used to determine the hash mark, 
However, in the same field of endeavor, Zheng discloses the limitations of claim 12 as follows:
a PDU type that indicates if the group of PDCP packets is used to determine the hash mark, (Zheng; Paras. [0085]-[0087]: two or more reserve fields with which different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. determine the hash mark))
Zheng is combinable with Muhammad, Wang and Harding because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad, Wang and Harding to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Allowable Subject Matter
	Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 13, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
decode a PDCP-Config information element (IE) from the base station, the PDCP-Config IE having: 
an IP-Required-DRB field that indicates whether to send an integrity protection control packet data unit (PDU) for PDCP PDUs in a data radio bearer (DRB) between the UE and the base station, and 
an IP-Groupsize field that indicates PDCP service data units (SDUs) for which the integrity protection is to be checked.

	As to claim 14, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the at least one hardware processor is further configured to: 
determine that Early Data Transmission (EDT) is to be used to transmit a single packet to the base station; 
multiplex, for transmission to the base station if the single packet is a NB-IOT packet, a PDCP control PDU that is specific to EDT transmissions with a PDCP data PDU to form the single packet, the PDCP control PDU comprising an authentication code for integrity protection of data of the PDCP data PDU; and 
if the single packet is smaller than a predetermined size, encode the single packet for transmission to the base station using an EDT grant.
Furthermore, claims 15-16 contain allowable subject matter based on the virtue of dependency from claim 14.

	Claims 17-21 contain allowable subject matter.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 17, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	An apparatus comprising: at least one hardware processor configured to cause a base station (BS) to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the PDCP packets to form concatenated data; 
use a hash function to hash the concatenated data to calculate a hash mark; 
if the sequence number has a 12 or 18 bit length, 
generating each PDCP packet to contain data of the PDCP packet, the hash mark, and 
a PDCP header having: a first reserved bit that indicates if the hash mark is present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 
if the sequence number has a 7 or 15 bit length, 
encode, for transmission to a user equipment (UE), a PDCP control packet data unit (PDU) 
a PDCP control packet data unit (PDU) comprising: the hash mark, 
a first sequence number (FSN) of the group of PDCP packets, and 
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets; and 
encode the PDCP packets for transmission to the UE. 

Furthermore, claim 18 contains allowable subject matter based on the virtue of dependency from claim 17.

As to claim 19, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
A non-transitory computer-readable storage medium storing program instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the PDCP packets to form concatenated data; 
use a hash function to hash the concatenated data to calculate a hash mark; 
if each PDCP packet has reserved bits, transmit the PDCP packets to a base station, 
the PDCP packet comprising data of the PDCP packet, the hash mark, and 
a PDCP header having: a first reserved bit that indicates if the hash mark is present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 
if each PDCP packet does not have reserved bits, transmit to the base station: a PDCP control packet data unit (PDU) comprising: the hash mark, 
a first sequence number (FSN) of the group of PDCP packets, and 
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 
the PDCP packets. 

Furthermore, claims 20-21 contain allowable subject matter based on the virtue of dependency from claim 19.

Prior Art Considered But Not Relied Upon
Prasad (US 2021/0385090 A1) which teaches a method for partial integrity protection in mobile systems. A representation value based on a protocol data unit (PDU) is generated with header data and payload data of the PDU. A message authentication code is generated and included in the message.
Decarreau (US 2020/0145146 A1) which teaches a method to perform determining that at least one packet data convergence protocol data unit of a packet data convergence protocol sublayer are duplicate packet data convergence protocol data units of the packet data convergence protocol sublayer having been submitted for transmission on two or more carriers in a communication network

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438